Motion to dispense with printing granted insofar as to permit the proceeding to be heard upon a typewritten record, without printing the same, and upon typewritten petitioner’s points, upon condition that the petitioner serves one copy of the typewritten record and one copy of the typewritten petitioner’s points on the Attorney-General, and files six typewritten copies of the record (only one copy of which need contain the minutes) and six typewritten copies of petitioner’s points with this court. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.